


Exhibit 10(oo)


OFFICER RESIGNATION AGREEMENT


THIS OFFICER RESIGNATION AGREEMENT (this “Agreement”) is entered into by and
between Denbury Resources Inc., a Delaware corporation (“DRI,” and together with
its subsidiaries, collectively, the “Company”), and K. Craig McPherson
(“McPherson”), and is effective as of the end of the business day on November
14, 2014 (the “Effective Date”), unless revoked by McPherson pursuant to, and in
accordance with, Section 9(c).
    
W I T N E S S E T H:


WHEREAS, McPherson has been employed by DRI since May of 2011 and has served as
an officer of the Company since commencement of his employment, currently
serving as DRI’s Senior Vice President and Chief Operating Officer;


WHEREAS, DRI and McPherson have reached certain agreements as to the terms and
conditions of McPherson’s resignation as an officer, director, member and/or
manager of the Company, and his continued employment (as a non-officer employee)
related to operational and engineering matters; and


WHEREAS, McPherson has been in a position of special responsibility and trust
with the Company during his employment, with access to highly sensitive,
valuable, confidential and proprietary information regarding, among other
things, the Company’s methods of operations, current and future business plans
and strategies, personnel and finances, and other confidential and/or non-public
information of the Company;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, DRI and McPherson agree as follows:


1.Resignation as Officer. McPherson and DRI agree that effective as of the end
of business on the Effective Date, McPherson shall resign as (a) Senior Vice
President and Chief Operating Officer of DRI and (b) an officer, director,
member and/or manager of all other DRI subsidiaries, and McPherson shall not
thereafter serve the Company in an officer’s, director’s, member’s or manager’s
capacity. In accordance with the terms of DRI’s Bylaws, McPherson agrees to
provide a letter of resignation to DRI’s Secretary further evidencing his
resignation as an officer, director, member and/or manager as provided in this
Section 1.


2.Resignation Consideration. In exchange for, and in reliance on, the promises
and covenants McPherson makes in this Agreement, the Company covenants and
agrees to pay or provide McPherson with the following resignation compensation
(the “Resignation Benefits”):


(a)the lump sum amount of $832,761.00 in cash (the “Lump Sum Amount”); provided,
that, on or immediately prior to the date on which any payment of such Lump Sum
Amount (whether in whole or in part) is to be made to McPherson or, if earlier,
the date on which an amount is required to be included in the income of
McPherson as a result of such payment, McPherson shall be required to pay to the
Company, in cash, or the Company shall otherwise withhold from the payment of
such Lump Sum Amount to McPherson, the amount which the Company reasonably
determines to be necessary in order for the Company to comply with applicable
federal or state tax withholding and the collection of employment taxes.


(b)during the Continuation Period (as defined below), the applicable premium
payment under COBRA, when due, for McPherson and his qualified beneficiaries for
the cost of benefit continuation under the Company’s major medical benefit plan,
dental plan and vision insurance program, but excluding coverage under the
Company’s flexible spending account plan and other insurance or other benefits
provided by the Company (“COBRA Benefits”) in which McPherson has enrolled for
the 2015 plan year, as such COBRA Benefits change as permitted by COBRA,
beginning on December 1, 2014 and continuing and ending on May 31, 2016 (the
“Continuation Period”); provided, that, the payment of such premium(s) shall be
subject to the Company’s compliance with applicable federal or state tax
withholding and the collection of employment taxes; provided, further, that, if
McPherson does not properly elect COBRA coverage in accordance with the
applicable benefit plans, McPherson will not receive the COBRA Benefits. For
purposes of clarity, the COBRA Benefits provided pursuant to this Section 2(b)
will run concurrently with any period of COBRA coverage McPherson may be

- 1 -

--------------------------------------------------------------------------------




entitled to receive under applicable law and the applicable benefit plans,
determined without regard to this Section 2(b).


The Company’s payment of the Resignation Benefits is subject to applicable
federal, state, and local taxes and withholding, specifically including the
withholding from any benefits payable under Sections 2(a) and 2(b). Without
limitation of the foregoing, the Resignation Benefits provided under Section
2(b) shall also be reported as additional taxable compensation to McPherson, and
McPherson shall be required to pay to the Company, in cash, or the Company shall
otherwise withhold from the payment of such benefits to, or on behalf of,
McPherson, the amount which the Company reasonably determines to be necessary in
order for the Company to comply with applicable federal or state tax withholding
and the collection of employment taxes.
Unless otherwise agreed by the parties, including with respect to the timing and
payment of the Lump Sum Amount (which may be made in one or more payments if
separately agreed by the parties), payment of the Lump Sum Amount will be made,
if possible, on the next regularly-scheduled payroll date following the
Effective Date (provided, that, such date is subsequent to the expiration of the
revocation period set forth in Section 9(c), and McPherson has not otherwise
revoked this Agreement pursuant to, and in accordance with, such Section 9(c)),
but in no event later than March 15, 2015. Notwithstanding anything to the
contrary contained herein, no Resignation Benefits or any other amounts shall be
due or otherwise payable or commence under this Agreement if this Agreement is
revoked pursuant to, and in accordance with, Section 9(c).
3.Equity Awards; Cash Awards. Those equity awards (consisting of Performance
Share Awards, a Total Shareholder Return Performance Award, a Restricted Share
Award, and awards under and pursuant to a Stock Appreciation Rights Agreement)
and cash awards (consisting of a Performance Cash Award) to the extent held by
McPherson immediately prior to the Effective Date shall be treated, governed and
interpreted according to the terms of such awards, and as applicable, of DRI’s
equity compensation plans under which they have been issued, including the
vesting provisions thereof, and in a manner which accommodates both (a)
McPherson’s transition from a full-time employee to a part-time employee under
the terms of Section 4 below, and (b) McPherson no longer being an officer of
the Company as provided in Section 1 above. The parties agree that (i) the
payment or settlement of any applicable awards may be made and effectuated in a
manner that the parties agree upon to, among other things, accommodate tax
treatment and/or planning with respect to either party, and (ii) if, as a result
of any applicable modifications implemented or otherwise provided by this
Agreement, any of the applicable foregoing described non-performance based
equity awards are treated as no longer being subject to a substantial risk of
forfeiture, the settlement of any such awards that are treated as vested shall
be delayed to a date which is at least six (6) months following McPherson’s
“separation from service” within the meaning of Treasury Regulation Section
1.409A-1(h)(ii).


4.Continued Employment. McPherson shall be employed by the Company on a
part-time basis for work on requested operational and engineering matters for
the period (the “Employment Period”) commencing on the Effective Date and ending
on April 1, 2015, and in lieu of and in replacement of McPherson’s current
salary, during the Employment Period McPherson shall be paid a salary at the
rate of $24,000.00 per year (pro-rated as applicable for the Employment Period)
in accordance with, and subject to, the Company’s payroll policies that apply to
other employees of the Company. McPherson’s employment shall not require him to
render services to the Company on a full-time basis, but consistent with the
provisions of Section 6(d) hereof, on a basis as requested from time to time by
DRI’s Chief Executive Officer or Chief Financial Officer, at such places as may
reasonably be agreed upon. In the event that McPherson is requested to work more
than five (5) full days during any calendar month during the Employment Period,
McPherson shall be entitled to be paid an additional $1,000.00 per day for each
additional full day worked, or a commensurate proportion of such $1,000.00
amount for less than a full day’s work. In connection with McPherson’s part-time
employment by the Company during the Employment Period, McPherson shall be
entitled to reimbursement for reasonable and necessary expenses incurred in
furtherance of the Company’s business in accordance with this Section 4 and
Section 6(d), and otherwise in accordance with the Company’s policies, and upon
presentation of documentation in accordance with the expense reimbursement
policies of the Company as they may exist from time to time, and submission to
the Company of adequate documentation in accordance with federal income tax
regulations.


5.Non-Eligibility for Company Plans. Other than as expressly set forth herein,
after the Effective Date McPherson will not be eligible to receive awards under
DRI’s equity compensation plans made available to employees, nor will he be
eligible to receive any severance benefits under the terms of any of DRI’s
severance protection plans.



- 2 -

--------------------------------------------------------------------------------




6.McPherson’s Non-Competition and Other Covenants and Agreements. In
consideration of the compensation paid and/or to be paid to McPherson, to which
McPherson acknowledges he is not otherwise entitled, and the other agreements
and consideration of DRI which are contained herein, McPherson agrees to the
following covenants as reasonable and necessary for the protection of the
Company’s business interests:


(a)    Definitions:
“Competing Business” means any person or entity that competes with or would
compete with or displace, or that engages in any other activities so similar in
nature or purpose to those of the Company set forth below so as to compete with,
or displace or attempt to compete with or displace (i) in those geographic areas
where the Company currently has activities as of the Effective Date or where it
anticipates doing future business as part of the Company’s business plans
disclosed to or developed by or in consultation with McPherson prior to the
Effective Date, any of the activities of the Company which involve or encompass
the purchase, ownership or development of CO2, in natural, anthropogenic or any
other form, CO2 pipelines, or the injection of CO2 into previously producing oil
fields for the purpose of tertiary recovery of remaining oil, or (ii) in the
Gulf Coast and Rocky Mountain regions where the Company currently has activities
as of the Effective Date, the purchase, ownership or development of oil fields
with the intent of CO2 enhanced oil recovery operations.
“Covered Persons” means any person employed by the Company either as an
employee, consultant or advisor as of the Effective Date, or hired by the
Company prior to the Non-Competition Termination Date (as defined in Section
6(b) below).
(b)No Unfair Competition; Non-Solicitation Agreement. McPherson covenants and
agrees that he will not, either directly or indirectly (whether personally or
through another business, entity or person), for the period commencing on the
Effective Date and ending on April 1, 2016 (the “Non-Competition Termination
Date”):


(i)    work for, supervise, assist or participate in, a Competing Business in
any capacity (as owner, employee, consultant, advisor, contractor, officer,
director, lender, investor, agent, or otherwise) or otherwise engage in any
Competing Business, or
(ii)    (1) recruit, solicit, or induce, (2) attempt to recruit, solicit or
induce, or (3) encourage others to recruit, solicit or induce, any Covered
Person to diminish, curtail, divert, or cancel its or their business
relationship with, or employment by, the Company, specifically including
providing, directly or indirectly, a reference to a recruiter, acquaintance or
competitor that an employee, consultant or advisor to the Company may be
amenable to recruitment from a third party.
This Section 6(b) creates a narrowly tailored restraint in order to avoid unfair
competition and irreparable harm to the Company and is not intended or to be
construed as a general restraint from McPherson engaging in a lawful profession
or a general covenant against competition in the oil and gas industry through
the Non-Competition Termination Date. To this end, within the constraints of the
preceding provisions of this Section 6(b), DRI agrees that this Section 6(b)
will not prohibit McPherson’s work, engagement, or investment in the oil and gas
industry (the “Activities”) so long as the Activities do not involve McPherson
or entities, persons or groups for whom McPherson works, consults or invests (x)
competing with or displacing the specified activities of the Company in those
geographic areas or regions enumerated above in Section 6(a), or (y) using the
Company’s data or non-public business plans disclosed or known to McPherson
during his employment by the Company, in both cases provided that McPherson
obtains the prior express written approval of DRI’s Chief Executive Officer of
any such work, engagement or investment in such Activities; provided, that,
nothing in this Section 6 will prohibit the ownership of less than 10% of the
publicly traded capital stock of an entity so long as this is not a controlling
interest or mutual fund investment.
If McPherson wishes to pursue Activities prior to the Non-Competition
Termination Date, he agrees to present to the Chief Executive Officer of DRI a
written request and description of any such proposed Activities, which written
request and description shall include, among other things and as applicable, (i)
the geographical

- 3 -

--------------------------------------------------------------------------------




area within which McPherson desires to pursue the Activities, (ii) the general
terms of any proposed acquisition of properties or leases, and (iii) a
geological review of the proposal. DRI agrees to respond in writing to
McPherson’s request within 10 business days of receipt of such written request
and description, at the address provided in Section 11 below, stating DRI’s
approval (which can only be provided by DRI’s Chief Executive Officer and which
may be granted (if at all) subject to the satisfaction of various conditions) or
disapproval of such request and Activities, and the specific reasons for any
applicable disapproval (which may include, without limitation, the lack of
appropriate information and detail upon which to adequately analyze, assess
and/or otherwise approve any such proposal) to the extent DRI can do so without
disclosing to McPherson otherwise non-public information.
(c)No Personal Use of Company Oil and Gas Resources. McPherson covenants and
agrees that in conjunction with his continuing employment by the Company or
otherwise, he will not utilize Company oil and gas resources, including, but not
limited to, maps, seismic information, feasibility studies, personnel,
computers, software, books and records, or any other corporate assets, in
connection with the Activities for his own account or the account of any entity,
persons or groups for whom he works or consults or in which he invests, unless
DRI’s Chief Executive Officer provides his prior express written consent.


(d)Cooperation and Assistance. In exchange for the compensation, covenants, and
other good and valuable consideration provided by DRI herein, McPherson
covenants and agrees that he will, until the Non-Competition Termination Date,
(i) provide whatever cooperation and/or assistance is needed for any legal
matters, proceedings or issues the Company may face, and (ii) cooperate with,
and assist the Company and its employees in effecting, an orderly transition of
all functions, duties and responsibilities of McPherson as an officer, director
and manager to one or more other employees of the Company, as the Company shall
reasonably request. Additionally, McPherson agrees to provide such assistance in
a professional manner, and in no event take any action that does, or could
reasonably, create a conflict of interest between himself and the Company, or
that could subject either him or the Company to civil or criminal liability or
is contrary to the policies or procedures of the Company.


(e)Nondisparagement. The parties hereto agree that they will refrain from
engaging in any conduct, verbal or otherwise, that would disparage or harm the
reputation of the other or, insofar as this Agreement pertains to DRI, its
former and present parents, subsidiaries, and/or affiliates, along with its
predecessors, successors and/or assigns, if any, as well as their respective
former and present directors, officers, managers, general or limited partners,
representatives, agents, employees and/or attorneys, if any, jointly and
severally (collectively, the “DRI Released Parties”), and McPherson further
covenants and agrees that he will not say anything of a disparaging nature about
the operations, management, or performance of the DRI Released Parties. Such
restricted conduct shall include, but not be limited to, any negative statements
made orally or in writing by either of the parties about the other or any of the
DRI Released Parties.


Nothing in this Agreement shall prohibit McPherson from providing testimony in
response to a valid subpoena, court order, regulatory request or other judicial,
administrative or legal process or otherwise as required by law. To the fullest
extent permitted by law, McPherson agrees to notify the Company as promptly as
practicable after receiving any request for testimony or information in response
to a subpoena, court order, regulatory request or other judicial, administrative
or legal process or otherwise as required by law.
(f)Confidential Information and Property. Other than the Company-issued laptop
computer, iPad and cell-phone which McPherson is currently using and entitled to
retain (subject to the Company’s policies and procedures), McPherson covenants
and agrees that he has returned, or within three (3) days after the Effective
Date will return, to the Company any and all Company property, equipment and
other tangible items, including, without limitation, keys, building access cards
and corporate credit cards, and any and all originals and/or copies of documents
relating to the business of the Company or any of the other DRI Released
Parties. McPherson further covenants and agrees that he will not directly or
indirectly disclose to anyone, or use for his own benefit or the benefit of
anyone other than the Company, any confidential information that he has received
through his employment with the Company. “Confidential information” shall
include any information that has been disclosed or made available to, or created
by, McPherson, and which was at the time of disclosure, availability or creation
confidential or proprietary to the Company, and involves or relates to the
Company’s current and

- 4 -

--------------------------------------------------------------------------------




future business plans and strategies, methods of operations or operational
techniques, financial, management and/or employee information, information
regarding the Company’s practices and processes, or any other non-public
information. McPherson further agrees that in the event it appears that he will
be compelled by law or judicial process to disclose any such confidential
information to avoid potential liability, he will notify the Company in writing
immediately upon his receipt of a subpoena or other legal process.


7.Mutually Dependent. The provisions of Section 4 above regarding McPherson’s
continued employment related to operational and engineering matters and DRI’s
continuing obligations to McPherson which are related thereto, and the covenants
and agreements of McPherson set forth in Section 6 above, are mutually
dependent, and McPherson understands and agrees that a violation of any of the
provisions of Section 6 above will be considered a material breach of this
Agreement, and further acknowledges and agrees that irreparable harm to the
Company would result from breach by him of any such provisions. Accordingly,
notwithstanding any provision of this Agreement to the contrary, McPherson will
permanently forfeit any rights to continued employment by the Company as set out
under the provisions of Section 4 above, and the Company may immediately
terminate such employment, beginning on the date that either (i) McPherson
violates any provision of Section 6 above, or (ii) all or any part of, or the
application of, Section 6 above is held or found invalid or unenforceable for
any reason whatsoever by a court of competent jurisdiction in an action between
McPherson and DRI, and on such date any continuing obligations of the Company to
McPherson tied to his continued employment shall be extinguished.


8.Release and Waiver by Parties. For and in consideration of the payments
provided to be made under the provisions of Section 2 above, and the continued
employment of McPherson under the provisions of Section 4 hereof, as well as the
covenants and other consideration of DRI contained herein, the receipt and
sufficiency of which are hereby acknowledged by McPherson, McPherson, on behalf
of himself and his family, assigns, representatives, agents, and/or heirs, if
any (collectively with McPherson, the “McPherson Parties”), hereby covenants not
to sue and fully, finally and forever releases, acquits and discharges the DRI
Released Parties, and/or any one of them, from any and all claims, demands,
actions or liabilities of whatever kind or character, whether known or unknown,
which the McPherson Parties, or any one of them, has or might claim to have
against the DRI Released Parties, and/or any one of them, for any and all
injuries, damages (actual or punitive), losses or attorneys’ fees, if any,
incurred by any McPherson Party arising out of or in connection with any
occurrence which transpired prior to the Effective Date, including, without
limitation:


(a)All claims and causes of action arising under contract, tort, statute, or
other common law, including, without limitation, breach of contract, fraud,
estoppel, misrepresentation, express or implied duties of good faith and fair
dealing, wrongful discharge, discrimination, retaliation, harassment,
negligence, gross negligence, false imprisonment, assault and battery,
conspiracy, intentional or negligent infliction of emotional distress, slander,
libel, defamation, refusal to perform an illegal act and invasion of privacy.


(b)All claims and causes of action arising under any federal, state, or local
law, regulation, or ordinance, including, without limitation, claims under the
AGE DISCRIMINATION IN EMPLOYMENT ACT, as amended, the Civil Rights Act of 1964,
as amended, the Civil Rights Act of 1866, the Americans With Disabilities Act,
the Fair Labor Standards Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act as amended (except for vested benefits to which
he is entitled), the Texas Commission on Human Rights Act, the Texas Labor Code,
the Texas Government Code, as well as any claims for compensation of any nature
whatsoever, employee benefits, vacation pay (except as otherwise provided by
Company policy), expense reimbursement, consulting, equity awards, severance
pay, pension or profit sharing benefits, health or welfare benefits, bonus
compensation, commissions, deferred compensation or other remuneration, or
employment benefits or compensation, except as specifically set forth in Section
2, “Resignation Consideration,” Section 3, “Equity Awards; Cash Awards,” and
Section 4, “Continued Employment.”


(c)All claims and causes of action for past or future loss of pay or benefits,
expenses, damages for pain and suffering, mental anguish or emotional distress
damages, liquidated damages, punitive damages, compensatory damages, injunctive
relief, attorneys’ fees, interest, court costs, physical or mental injury,
damage to reputation, and any other injury, loss, damage or expense or any other
legal or equitable remedy of any kind whatsoever.


(d)All claims and causes of action arising out of or in any way connected with,
directly or indirectly, McPherson’s employment with the Company, or any incident
thereof, including, without limitation, (i) his

- 5 -

--------------------------------------------------------------------------------




treatment by the Company, (ii) the terms and conditions of his employment, (iii)
the manner or amounts in which McPherson was paid or compensated by the Company,
and (iv) the separation of McPherson’s employment.


(e)All claims and causes of action of any kind or character which could have
been alleged in any lawsuit or administrative charge, claim or proceeding that
could have been filed against the DRI Released Parties (or any one of them) by
any McPherson Party on its own behalf or on behalf of any other person.


Nothing in this Agreement will prevent McPherson from filing a charge or
complaint with the Equal Employment Opportunity Commission or any other federal
or state administrative agency, or participating in any investigation conducted
by any federal or state administrative agency; provided, however, that,
McPherson agrees that any right to personal legal or equitable relief he may
have in connection with such charge, complaint or investigation are hereby
barred.
McPherson acknowledges and agrees that the compensation referenced in Section 2
above does not constitute monies to which he would otherwise be entitled as a
result of his prior or current employment with the Company, and that these
monies constitute fair and adequate compensation for the promises and covenants
of McPherson set forth in this Agreement. McPherson agrees and acknowledges that
no further amounts are due to him for cash compensation of any nature
whatsoever, including salary, severance pay, performance cash or bonuses, or for
equity awards, employee benefits, deferred compensation, commissions, vacation
pay (except as otherwise provided by Company policy), pension, profit sharing
benefits, health or welfare benefits, expense reimbursement, consulting,
outplacement services, attorneys’ fees, pay in lieu of notice, or for any other
amounts, except as specifically set forth in Section 2, “Resignation
Consideration,” Section 3, “Equity Awards; Cash Awards” and Section 4,
“Continued Employment.”
DRI also agrees not to sue and fully, finally and forever releases, acquits and
discharges McPherson from any and all claims, demands, actions or liabilities of
whatever kind or character, whether known or unknown as of the Effective Date,
which DRI or anyone acting on its behalf has or might claim to have against
McPherson for any and all injuries, damages (actual and punitive), losses, or
attorneys’ fees, if any, incurred by DRI. For the avoidance of doubt, and
notwithstanding anything to the contrary contained in this Agreement, DRI
acknowledges that the Indemnification Agreement dated May 2, 2011 by and between
DRI and McPherson shall continue in full force and effect pursuant to the terms
set forth, and for all purposes contemplated, therein.
9.Consultation with Attorney and Review Period.


(a)McPherson is advised, and acknowledges that he has been advised, to consult
with an attorney prior to executing this Agreement concerning the meaning,
import, and legal significance of this Agreement. McPherson acknowledges that he
has read this Agreement, as signified by his signature below, and is voluntarily
executing the same after, if sought, advice of counsel for the purposes and
consideration herein expressed.


(b)McPherson affirms, acknowledges and agrees that (i) he has read and
understands the terms of this Agreement, (ii) he is over the age of eighteen
(18) years and is otherwise competent to execute this Agreement, (iii) he was
given this Agreement on November 16, 2014 (including the disclosure information
which is contained in Exhibit A attached to this Agreement and provided pursuant
to the Older Workers Benefit Protection Act), and has been given and provided
the opportunity to consider and accept this Agreement until 5:00 p.m. (CST) on
December 31, 2014 (a period of not less than forty-five (45) days following the
date McPherson was provided this Agreement and the above referenced disclosure
attached as Exhibit A) by signing it and returning it to James S. Matthews,
Senior Vice President and General Counsel of DRI, at the address provided in
Section 11 below, after which time it would have expired and be void if not
received, (iv) any changes to this Agreement from the one that was initially
presented on November 16, 2014 as a result of negotiation between him and the
Company, whether material or immaterial, did not restart or extend the running
of the applicable 45-day period of time in which he had to sign this Agreement,
(v) he is entering into this Agreement knowingly and voluntarily and without any
undue influence or pressures, and (vi) this Agreement represents and constitutes
a full and final resolution of any and all claims, if any, which the McPherson
Parties (or any one of them) may have against the DRI Released Parties (or any
one of them).


(c)McPherson acknowledges that he shall be entitled to revoke this Agreement at
any time prior to the expiration of seven (7) days after the date of execution
of this Agreement by McPherson by providing

- 6 -

--------------------------------------------------------------------------------




written notice of such revocation to James S. Matthews, Senior Vice President
and General Counsel of DRI, at the address provided in Section 11 below.


10.Governing Law. This Agreement shall be governed by, and construed under, the
laws of the State of Texas.
 
11.Notice. Any notice, payment, demand or communication required or permitted to
be given by this Agreement shall be deemed to have been sufficiently given or
served for all purposes if delivered personally to and signed for by the party
or to any officer of the party to whom the same is directed, or if sent by
registered or certified mail, return receipt requested, postage and charges
prepaid, addressed to such party at the address set forth below or to such other
address as shall have been furnished in writing by such party for whom the
communication is intended. Any such notice shall be deemed to be given on the
date so delivered.


Denbury Resources Inc.
5320 Legacy Drive
Plano, Texas 75024
Attention: James S. Matthews
SVP and General Counsel


K. Craig McPherson
8708 Baultusrol Drive
Flower Mound, Texas 75022


12.Severability. In the event that any one or more of the provisions contained
in this Agreement is for any reason held to be unenforceable in any respect
under the laws of any applicable State or of the United States of America, such
unenforceability will not affect any other provision of this Agreement, but with
respect only to the jurisdiction holding the provision to be unenforceable, this
Agreement will then be construed as if such unenforceable provision or
provisions had never been contained herein.


13.Entire Agreement. This Agreement constitutes the sole agreement between the
parties and supersedes any and all other agreements, oral or written, relating
to the subject matter covered by the Agreement, with the exception of (i) any
indemnity agreement which may exist between DRI and McPherson, and which
indemnity agreement shall remain in force subject to its terms and independent
of this Agreement, and (ii) the terms of DRI’s equity compensation plans and the
award agreements made thereunder which are not otherwise specifically addressed
in this Agreement.


14.Waiver. Any waiver or breach of any of the terms or conditions of this
Agreement shall not operate as a waiver of any other breach of such terms or
conditions, or any other terms or conditions, nor shall any failure to enforce
any provision hereof operate as a waiver of such provision or any other
provision hereof.


15.Assignment. This Agreement is personal to McPherson and the rights and
interests of McPherson hereunder may not be sold, transferred, assigned or
pledged.


16.Successors. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, representatives, successors
(including specifically any successor to DRI by merger, reorganization or
otherwise).


17.Disputes.


(a)If a dispute arises under this Agreement arising out of, related to or in
connection with, the payment of amounts provided hereunder to be paid by DRI to
McPherson, the timing of such payments or their calculation, or questions
regarding the breach of the terms hereof or the issue of arbitrability (a
“Dispute”), and the Dispute cannot be settled through direct discussions by the
parties within a reasonable amount of time, DRI and McPherson agree that such
Disputes shall be referred to and finally resolved by binding arbitration in
accordance with the provisions of Exhibit B hereto. DRI and McPherson will split
on an equal basis the actual fees and expenses of the arbitrators, and the
parties shall bear equally all other expenses of such arbitration, unless the
arbitrators determine that a different

- 7 -

--------------------------------------------------------------------------------




allocation would be more equitable. The award of the arbitrators will be the
exclusive remedy of the parties for such Disputes.


(b)Jurisdiction and venue of any action relating to this Agreement or
McPherson’s employment by the Company (subject to the provisions of Section
17(a) hereof) shall be in the federal or state courts sitting in, or having
jurisdiction over, Plano, Collin County, Texas.


18.Consequences of Breach. Without limitation of the terms and provisions of
this Agreement, including, without limitation, Section 8 hereof, (a) DRI agrees
that it will indemnify and hold each of the McPherson Parties harmless from any
loss, cost, damage, or expense (including attorneys’ fees, except as prohibited
by law) incurred by any of them arising out of DRI’s breach of any portion of
this Agreement, and (b) McPherson (i) agrees that he will indemnify and hold
each of the DRI Released Parties harmless from any loss, cost, damage, or
expense (including attorneys’ fees, except as prohibited by law) incurred by any
of them arising out of McPherson’s breach of any portion of this Agreement, (ii)
agrees and understands that his entitlement to and retention of the Resignation
Benefits that the Company has agreed to provide him herein is expressly
conditioned upon McPherson’s ongoing fulfillment of his promises, covenants and
obligations herein, and (iii) agrees, to the extent permitted by law, to
immediately return or repay the amounts he has received from the Company in
connection with this Agreement in excess of $500.00 upon a finding or ruling by
a court of competent jurisdiction that McPherson breached a provision of this
Agreement. In the event DRI concludes or, in good faith, suspects that McPherson
has breached this Agreement, no additional payments will be provided under this
Agreement unless and until the Company is so ordered to make such payment by a
court of competent jurisdiction.


19.Amendments. Any modification of this Agreement or additional obligation
assumed by any party in connection with this Agreement shall be binding only if
evidenced in writing signed by both parties to this Agreement or an authorized
representative of each party. Additionally, this Agreement cannot be changed or
terminated orally, but may be changed only through written addendum or amendment
executed by both parties.


20.Remedies. In addition to the other remedies provided herein or by applicable
law, any breach by either party of any of the terms and/or conditions contained
in this Agreement applicable to such party shall give the other party the right
to discontinue the performance of any of its unperformed duties and obligations
under this Agreement to the extent permitted by applicable law. In the event
either party breaches any term or condition of this Agreement, any delay by the
other party to enforce this Agreement (or any term or condition hereof) shall
not be deemed a waiver, acceptance, or acquiescence. Without limitation of any
other provision of this Agreement, including, without limitation, Section 14
hereof, no waiver granted by either party hereunder shall bind such party unless
supported by consideration, executed in writing, and delivered to the other
party by an authorized officer of the granting party.


21.Counterparts; Signatures. This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
constitute one Agreement; it being understood that the parties need not sign the
same counterparts. The exchange of copies of this Agreement and of signature
pages by facsimile transmission, by electronic mail in “portable document
format” (“.pdf”') form, or by any other electronic means, or by combination of
such means, shall constitute effective execution and delivery of this Agreement
as to the parties and may be used in lieu of the original Agreement for all
purposes. Signatures of the parties transmitted by any means shall be deemed to
be their original signatures for all purposes.


[Signature Page to Follow]



- 8 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto affixed their signatures hereunder as of
the date set forth below their signature blocks, to be effective as of the
Effective Date.


 
DENBURY RESOURCES INC.
 
 
 
 
By:
/s/ James S. Matthews
 
Name:
James S. Matthews
 
Title:
Senior Vice President and General Counsel
 
 
 
 
Date:
November 25, 2014





 
K. CRAIG MCPHERSON
 
 
 
 
/s/ K. Craig McPherson
 
 
 
 
Date:
November 25, 2014




[Signature Page]

--------------------------------------------------------------------------------




EXHIBIT A


The following information is provided in accordance with the Age Discrimination
in Employment Act (“ADEA”) and the Older Workers Benefit Protection Act:


1. The class, unit, or group of individuals covered by the program (the
“Decisional Unit”) includes certain Senior Vice Presidents and a regional Vice
President, each of whom had an office at the Plano, Texas corporate headquarters
of Denbury Resources Inc. (the “Company”).


2. The eligibility factors used to select employees for termination within the
Decisional Unit include relative functional performance and responsibilities.


3. All employees in the Decisional Unit who are being offered consideration
under a waiver agreement and asked to waive claims under the ADEA must sign the
agreement and return it to the Company within 45 days after receiving the waiver
agreement. Once the signed waiver agreement is returned to the Company, the
employee has seven (7) days to revoke the waiver agreement.


4. The following is a listing of the ages and job titles of employees in the
Decisional Unit who were and were not selected for termination and offered
consideration for signing a waiver:


Job Title
Age
Selected
Not Selected
SVP and Chief Operating Officer
56
X
 
SVP – Production Operations
56
X
 
Vice President – East Region
56
X
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






A-1

--------------------------------------------------------------------------------




EXHIBIT B


DISPUTE RESOLUTION PROCEDURES


1.Applicable Law/Arbitration. Venue for the arbitration provided under Section
17(a) of the Agreement shall be in Plano, Collin County, Texas. Except for the
limited rights described in Section 9 below, the parties waive their right to
file a lawsuit in a court of law to prosecute any Dispute.


2.Negotiation. When a Dispute has arisen and negotiations have reached an
impasse, either party may give the other party written notice of the Dispute. In
the event such notice is given, the parties shall attempt to resolve the Dispute
promptly by negotiation. Within ten (10) days after delivery of the notice, the
receiving party shall submit to the other a written response. Thereafter, the
parties shall promptly attempt to resolve the Dispute. All reasonable requests
for information made by one party to the other will be honored.


3.Confidentiality of Settlement Negotiations. All negotiations and proceedings
pursuant to Section 2 above are confidential and shall be treated as compromise
and settlement negotiations for purposes of applicable rules of evidence and any
additional confidentiality protections provided by applicable law.


4.Commencement of Arbitration. If the Dispute has not been resolved by
negotiation within fifteen (15) days of the disputing party’s notice, or if the
parties have failed to confer within fifteen (15) days after delivery of the
notice, either party may then initiate arbitration by providing written notice
of arbitration to the other party. In order to be valid, the notice shall
contain a precise and complete statement of the Dispute. Within fifteen (15)
days of receipt of the notice initiating arbitration, the receiving party shall
respond by providing a written response which shall include its precise and
complete response to the Dispute, and which includes any counter Dispute that
the responding party may have.


5.Selection of Arbitrator(s). The arbitration may be conducted and decided by a
single person that is mutually agreeable to the parties and knowledgeable and
experienced in the type of matter that is the subject of the Dispute if a single
arbitrator can be agreed upon by the parties. If the parties cannot agree on a
single arbitrator within ten (10) days of the date of the response to the notice
of arbitration, then the arbitration shall be determined by a panel of three (3)
arbitrators. To select the three arbitrators, each party shall, within ten (10)
days of the expiration of the foregoing ten day period, select a person that it
believes has the qualifications set forth above as its designated arbitrator,
and such arbitrators so designated shall mutually agree upon a similarly
qualified third person to complete the arbitration panel and serve as its
chairman. In the event that the persons selected by the parties are unable to
agree upon a third member of the arbitration panel within ten (10) days after
the selection of the latter of the two arbitrators, then he/she shall be
selected from the CPR (as defined below) panel using the CPR rules. Once
selected, no arbitrator shall have any ex parte communications with either
party.


6.Arbitration Process. The arbitration hearing shall commence within a
reasonable time after the selection of the arbitrator(s), as set by the
arbitrator(s). The arbitrator(s), shall allow the parties to engage in
pre-hearing discovery, to include exchanging (i) requests for and production of
relevant documents, (ii) up to fifteen (15) interrogatories, (iii) up to fifteen
(15) requests for admissions, and producing for deposition and at the
arbitration hearing, up to four (4) persons within each parties’ control. Any
additional discovery shall only occur by agreement of the parties or as ordered
by the arbitrator(s) upon a finding of good cause. The arbitration shall be
conducted under the rules of the CPR International Institute for Conflict
Prevention & Resolution (“CPR”) in effect on the date of notice of the Dispute
for dispute resolution rules for non-administered arbitration of business
disputes. The parties may agree on such other rules to govern the arbitration
that are not set out in this provision as they may mutually deem necessary.


7.Arbitration Decision. The arbitrator(s) shall have the power to award interim
relief, and to grant specific performance. The arbitrator(s) may award interest
at the “prime rate” as listed under “Market Data” in the Wall Street Journal on
the date of any such award. Except as may be specifically limited elsewhere in
this Exhibit B, the arbitrator’s decision may be based on such factors and
evidence as the arbitrator(s) deems fit. The arbitrator(s) shall be required to
render a written decision to the parties no later than fifteen (15) days after
the completion of the hearing.


8.Arbitration Award. The award of a majority of the arbitrator(s) shall be
final, conclusive and binding. The award rendered by the arbitrator(s) may be
entered in any court having jurisdiction in respect thereof, including any court
in which an injunction may have been sought.

B-1

--------------------------------------------------------------------------------






9.Injunctive Relief. With respect to the Dispute, controversy or claim between
the parties, nothing in this Exhibit B shall prevent a party from immediately
seeking injunctive relief in a court to maintain the status quo during the
arbitration.







B-2